Case 1:21-cv-01977-GLR Document 1 Filed 08/05/21 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

ADAM MORAD *
231 Switchgrass Lane
Pasadena, MD 21122 **
Plaintiff *
VS. *
No.:
HARTFORD LIFE AND ACCIDENT INS. CO.
P.O. Box 14868 *
Lexington, KY 40512
%
Serve:
Kathleen Birrane *
Insurance Commissioner for the State of Maryland
200 St. Paul Place **
Suite 2700
Baltimore, MD 21202 *
Defendant *
* * * * * * * * * * * * *

COMPLAINT

Now comes the Plaintiff, Adam Morad, by and through his attorney, Keith R. Siskind and
the Law Offices of Steinhardt, Siskind and Lieberman, LLC and files this Complaint against the
Defendant, and in furtherance thereof states as follows:

Jurisdiction
1. That this Court has jurisdiction over the parties of this cause of action pursuant to
Title 28 USC, §1332 and 29 USC, § 1132 (e).
2. That the ERISA statute provides, at 29 USC, § 1133, a mechanism for administrative

or internal appeal of benefit denials.
Case 1:21-cv-01977-GLR Document 1 Filed 08/05/21 Page 2 of 7

. That this Court has jurisdiction of the subject matter as the long term disability plan
issued by Aetna Life Insurance Company to the Plaintiff's employer, Maryland
Institute College of Art, with an effective date of June 1, 2013, is a qualified
Employee Welfare Benefit Plan regulated by the Employment Retirement Security
Act of 1974, 29 USC, § 1001, et seg. (The Plan). The Defendant acquired Aetna’s
group disability plans in November 2017.

Venue

. That venue of this action lies in the United States District Court for the District of

Maryland under 29 USC, § 1132(e)(2) in that the Plaintiff resides in the State of
Maryland, is employed in the State of Maryland, and the cause of action arose in the
State of Maryland.
The Parties

. That the Plaintiff, Adam Morad, is an individual, a citizen of the State of Maryland,
residing at 231 Switchgrass Lane, Pasadena, MD 21122.
. That the Plaintiff's employer, Maryland College of Art, entered a contract of
insurance with Aetna to provide long term disability benefits to its employees. The
Defendant acquired Aetna in November 2017.

Statement of Facts
. That the Plaintiff was employed as an Instructional Technologist for the Maryland
Institute of Art where he was hired on January 9, 2012.
. That Plaintiff ceased working as of May 1, 2018 due to chronic neck and back pain
that he developed following multiple surgeries. In January 2008 Plaintiff underwent

L5-S1 lumbar fusion surgery following a fall resulting in a ruptured L5-S1

2
10.

11.

12.

Case 1:21-cv-01977-GLR Document 1 Filed 08/05/21 Page 3 of 7

intervertebral disk. In 2009 Plaintiff developed severe neck pain and was diagnosed
with multiple disk herniations requiring C3-C5 anterior cervical decompression and
fusion surgery in March 2010. Due to ongoing bilateral neck, head and upper
extremity pain and weakness, Plaintiff underwent C5, C6, C7 cervical fusion in 2014.
Plaintiff has subsequently developed occipital neuropathy with headaches.
Plaintiff's deteriorating condition required further fusion surgery at C7-T1 in June
2017. Since that time Plaintiff has been experiencing chronic headaches and chronic
peripheral neuropathy in his upper extremities.

That after the Plaintiff ceased working he was approved for short term disability
benefits and transitioned to long term disability benefits effective July 31, 2018.

In a letter dated August 12, 2020 (Exhibit 1) Defendant denied long term disability
benefits beyond July 30, 2020. This followed a change in the test of disability under
the plan. Defendant obtained peer reviews and an Employability Analysis and
concluded that Plaintiff could perform alternate occupations and therefore denied
benefits.

That on January 12, 2021 Plaintiff, through the undersigned counsel, filed an
administrative appeal regarding Defendant’s denial of long term disability benefits.
See Exhibit 2.

That on June 28, 2021 Defendant upheld its original decision to deny long term
disability benefits. See Exhibit 3. Defendant relied upon blind medical reviews and
a subsequent Employability Analysis to conclude that the medical evidence does not

support global functional impairment and that Plaintiff has the capability to perform
Case 1:21-cv-01977-GLR Document 1 Filed 08/05/21 Page 4 of 7

alternate occupations. This decision represented a final administrative decision
exhausting the Plaintiffs administrative remedies.
13. That at issue in this case is the policy language of the plan issued by the Defendant.
Pursuant to the plan the definition of disability is as follows:
Test of Disability

From the date that you first became disabled and until monthly benefits are
payable for 24 months you meet the test of disability on any day that:

- You cannot perform the material duties of your own occupation solely
because of an illness, injury or disabling pregnancy-related condition;
and

- Your earnings are 80% or less of your adjusted predisability earnings.

After the first 24 months of your disability that monthly benefits are payable, you
meet the plan’s test of disability on any day you are unable to work at any
reasonable occupation solely because of an illness, injury or disabling
pregnancy-related condition.

Reasonable occupation is defined as follows:
This is any gainful activity:
- For which you are, or may reasonably become, fitted by education,
training, or experience; and
- Which results in, or can be expected to result in, an income of more than
60% of your adjusted predisability earnings.

14. That since the Plaintiff was paid long term disability benefits for more than 24
months then at issue is whether Plaintiff remains “unable to work at any reasonable
occupation solely because of an illness, injury...”

Count I

15. The Plaintiff reasserts and incorporates each and every fact and allegation as set forth

in paragraphs 1-14 as fully and completely as if set forth herein.
16.

17.

18.

19.

20.

Case 1:21-cv-01977-GLR Document 1 Filed 08/05/21 Page 5 of 7

That pursuant to 29 U.S.C. §1132(a)(1) “a civil action may be brought... by a
participant or a beneficiary... B. to recover benefits due to him under the terms of his
plan, to enforce his rights under the terms of the plan, or to clarify his rights to future
benefits under the terms of the plan.”

That as of July 30, 2020 Plaintiff contends that he remained disabled and unable to
perform any reasonable occupation.

That the Plaintiff contends that the Defendant did not conduct a full and fair review
and the decision to deny long term disability benefits was unreasonable and not
supported by substantial evidence.

That the Plaintiff contends that he has submitted substantial evidence to document his
disability, and that the Defendant ignored reliable evidence submitted by the Plaintiff.
The medical and other evidence submitted on behalf of the Plaintiff demonstrates
that the Plaintiff is precluded from performing any reasonable occupation. Such
evidence includes but is not limited to the Plaintiff's medicals records, a Functional
Capacity Evaluation of Curtis Work Rehabilitation Services, a Neuropsychological
Evaluation of Dr. David Shostak, and a vocational evaluation of Martin Kranitz.
Plaintiff contends that Defendant continues to ignore reliable evidence, and fails to
have its experts review all relevant evidence.

That Defendant has failed to reasonably consider the evidence presented by the
Plaintiff, including but not limited to the medical assessments, Functional Capacity
Evaluations, Neuropsychological Evaluation and vocational evaluations.
Consequently, the decision to deny benefits under the plan is arbitrary, illegal,

capricious, unreasonable, discriminatory, and not made in good faith.

5
Case 1:21-cv-01977-GLR Document 1 Filed 08/05/21 Page 6 of 7

21. That as a direct and proximate result of the aforesaid actions the Defendant is in

breach of its agreement to provide long term disability benefits under the plan.

22. That as a direct and proximate result of the actions of the Defendant the Plaintiff has

sustained damages in the amount of $ 1,206.93 per month. Between July 30, 2020

and July 30, 2021, the Plaintiff is due 12 months of long term disability benefits in the

amount of $ 14,483.16. The Plaintiff further contends that he is owed continuing

long term disability benefits through the maximum duration of the plan which is the

Plaintiff's Social Security normal retirement age of 67.

23. That as a direct and proximate result of the Defendant’s actions the Plaintiff has been

caused to incur attorney’s fees and costs in an amount not now known to the Plaintiff.

WHEREFORE, the Plaintiff prays for the following relief:

a.

That this Court order the Defendant to pay the Plaintiff all long term
disability benefits due to the Plaintiff pursuant the plan, said benefits
beginning July 30, 2020;

Granting the Plaintiff a monetary judgment against the Defendant for all
amounts due and owing, including prejudgment interest;

That the Court award Plaintiff his attorney’s fees pursuant to 29 U.S.C.
§ 1132 including pre-judgment interest;

For any and all other relief to which the Plaintiff may be entitled or the

nature of this cause of action may require.
Case 1:21-cv-01977-GLR Document 1 Filed 08/05/21 Page 7 of 7

/s/ Keith R. Siskind, Esquire

Keith R. Siskind, Esquire

Steinhardt, Siskind and Lieberman, LLC
808 Landmark Drive, Suite 227

Glen Burnie, MD 21061

410-766-7630

Attorney for Plaintiff

Trial Bar # 04415
